35 P.3d 1105 (2001)
178 Or. App. 157
STATE of Oregon, Respondent,
v.
Lawrence Aaron FRIEND, Appellant.
99CR1105FE; A108859
Court of Appeals of Oregon.
Argued and Submitted June 29, 2001.
Decided November 14, 2001.
Walter J. Ledesma, Deputy Public Defender, argued the cause for appellant. With him on the brief was David E. Groom, Public Defender.
Rolf C. Moan, Assistant Attorney General, argued the cause for respondent. With him on the brief were Hardy Myers, Attorney General, and Michael D. Reynolds, Solicitor General.
Before EDMONDS, Presiding Judge, and ARMSTRONG and KISTLER, Judges.
PER CURIAM.
Affirmed. State v. Hirsch, 177 Or.App. 441, 34 P.3d 1209 (2001).